DETAILED ACTION
	NOTE: this Office Action includes rejections that were not necessitated by applicant’s amendments to the claims. Accordingly, this Office Action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 02/28/2022 have been entered. The amendments canceled claims 10 and 16-20. Therefore, claims 1-9 and 11-15 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed 02/28/2022, with respect to the rejections of independent claims 1 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive (see pg. 8).  Therefore, the rejections have been withdrawn. Applicant argued that the Plata reference fails to cure the deficiency of Lemelson, namely, fails to teach a die comprising a ferromagnetic material. However, upon further consideration, new grounds of rejection are made in view of Creutz (US 2,870,907 A), who teaches a die (4, fig. 2) having a facing (8) comprising a ferromagnetic material (col. 3, ln. 70 – col. 4, ln. 10). See the current rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 11-13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Lemelson (US 3,874,207 A), in view of Creutz (US 2,870,907 A) and Munz et al. US 2014/225467 A1).
Regarding claim 1: Lemelson discloses an electromagnetic extrusion system (fig. 4, element 251) for extruding an extrusion material (281), comprising:
a container defining a chamber (271) for holding the extrusion material (see fig. 4, the container (271) contains the extrusion material (281));
a die (271d) defining an opening in fluid communication with the chamber for the extrusion material to exit therefrom as an extrusion (see fig. 4, the die (271d) includes an opening, where an extrusion (281’) exits); and
an electromagnetic winding (278’) disposed about the chamber (271) and configured to carry an electrical current to generate the magnetic field (col. 15, lns. 6-12, induction coils generate “an intense magnetic field”; col. 18, claim 5) to reduce flow stress of the extrusion material (said recitation is considered an intended use, where the extrusion system of Lemelson is capable of elevating the temperature of a workpiece to result in the reduction of the flow stress of the workpiece).
Lemelson is silent regarding the material of the die (271d) comprising ferromagnetic material.
However, in the same field of endeavor, Creutz teaches an extrusion system having a die (4, fig. 2) including a facing (8) comprising ferromagnetic materials (col. 3, ln. 70 – col. 4, ln. 10; “0.12 percent nickel; 21.7 percent cobalt; …40 percent iron”). Creutz teaches such a die allows for the extrusion of uranium metal into rods and tubes without materially oxidizing the metal and without rendering it brittle (col. 1, lns. 53-57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemelson’s die to include a facing comprising a ferromagnetic material, thereby allowing for extrusion of uranium metal without materially oxidizing the metal and without rendering it brittle, as taught by Creutz.
Regarding the claimed recitation of the ferromagnetic material being “configured to intensify the magnetic field within the extrusion material”, examiner notes that said recitation is a known inherent characteristic of ferromagnetic materials, as evidenced by Munz (¶ [0022], “In order to intensify the magnetic field, the coil should be wound around a ferromagnetic component”).
Regarding claim 2, which depends on claim 1: Lemelson discloses the system further comprising a ram configured to push the extrusion material out of the opening (see fig. 4, a ram comprising a piston 275 is used to extrude the extrusion material 281).
Regarding claim 4, which depends on claim 2: Lemelson discloses the container includes a tubular side wall extending from a first end that is open to receive the ram (see fig. 4, the container 271 is tubular, receiving a ram 275 from an opening located at a leftmost end); and
wherein the die is fixed relative to the container and is disposed at a second end of the tubular side wall opposite first end (see fig. 4, the die 271d is fixed at an opposite end of the ram 275).
Regarding claim 7, which depends on claim 1: Lemelson discloses the electrical current is direct current (col. 7, lns. 21-32, direct current magnetic induction is used to energize the electromagnetic winding 241).
Regarding claim 8, which depends on claim 1: Creutz teaches the ferromagnetic material includes an alloy comprising at least one of Iron, Nickel, and Cobalt (col. 3, ln. 70 – col. 4, ln. 10).
Regarding claim 9, which depends on claim 1: Lemelson discloses the extrusion system further comprises a tool retainer block surrounding the container (see fig. 4, the rectangular block shaped tool retainer 278), and
wherein the electromagnetic winding is disposed within the tool retainer block (see fig. 4, the electromagnetic winding 278’ is disposed within the tool retainer block 278).
Regarding claim 11, which depends on claim 1: examiner notes that the limitation of claim 11 is merely an intended use of the magnetic field generated by the electromagnetic winding. Examiner contends that because modified Lemelson’s extrusion system contains all of the claimed structure, it generates a magnetic field that is capable of producing a magneto-plasticity effect in the extrusion material. Note that intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963); also see MPEP 2111.02 and MPEP 2114(II)).
Regarding claim 12: Lemelson discloses a method of operating an extrusion system (fig. 1), comprising:
forcing an extrusion material to exit a chamber through an opening in a die (see fig. 1, an extrusion material 245 is forced to exit a chamber through an opening of a die 234);
energizing an electromagnetic winding (241) disposed about the chamber (238) to produce a magnetic field in the extrusion material (col. 4, lns. 57-61, induction coils are energized to heat the extrusion material; col. 4, lns. 7-8, an intense magnetic field is created by the coils); and
reducing flow stress in the material by the magnetic field in the extrusion material (col. 5, lns. 41-45 and col. 14, lns. 43-49, heat is used to reduce resistance of movement of the extrusion material through the die, which indicates that internal flow stress of the extrusion material is reduced to facilitate the extrusion);
Lemelson is silent regarding the material of the die (271d) comprising ferromagnetic material.
However, in the same field of endeavor, Creutz teaches an extrusion system having a die (4, fig. 2) including a facing (8) comprising ferromagnetic materials (col. 3, ln. 70 – col. 4, ln. 10; “0.12 percent nickel; 21.7 percent cobalt; …40 percent iron”). Creutz teaches such a die allows for the extrusion of uranium metal into rods and tubes without materially oxidizing the metal and without rendering it brittle (col. 1, lns. 53-57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemelson’s die to include a facing comprising a ferromagnetic material, thereby allowing for extrusion of uranium metal without materially oxidizing the metal and without rendering it brittle, as taught by Creutz.
Regarding the claimed recitation of the ferromagnetic material being “configured to intensify the magnetic field within the extrusion material”, examiner notes that said recitation is a known inherent characteristic of ferromagnetic materials, as evidenced by Munz (¶ [0022], “In order to intensify the magnetic field, the coil should be wound around a ferromagnetic component”).
Regarding claim 13, which depends on claim 12: Lemelson discloses the step of energizing the electromagnetic winding disposed about the chamber includes passing a DC electrical current through the electromagnetic winding (col. 7, lns. 21-32, direct current magnetic induction is used to energize the electromagnetic winding 241).
Regarding claim 15, which depends on claim 12: Lemelson discloses the step of reducing flow stress in the extrusion material includes maintaining the extrusion material in a solid state (col. 6, lns. 5-19, a semi-molten condition indicates not all of the solid billet is molten, thus some material is still in a solid state).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lemelson, in view of Creutz, Munz, and further in view of other embodiments of Lemelson.
Regarding claim 5, which depends on claim 1: in the embodiment illustrated in figure 4, Lemelson discloses the electromagnet winding is wound about the chamber (fig. 4, the electromagnetic winding 278’ is wound around the chamber 271). Lemelson does not explicitly disclose said winding is wound helically.
However, in an embodiment illustrated in fig. 1, Lemelson teaches an electromagnetic winding that is helically wound around components that are subjected to heating (col. 5, lns. 2-6, i.e. a spirally wound induction heating coil is provided).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Lemelson’s electromagnetic winding in the embodiment illustrated in fig. 4 is helically wound, as taught by Lemelson’s embodiment illustrated in fig. 1, since Lemelson teaches that it is commonly known that electromagnetic windings are spirally/helically wound.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson in view of Creutz and Munz, and further in view of Jerome (US 5,360,329 A).
Regarding claim 6, which depends on claim 1: Lemelson does not disclose the electromagnetic winding is configured to produce a magnetic flux density of at least 2 Tesla.
However, in the same field of endeavor, Jerome teaches an electromagnetic extrusion system (fig. 1), wherein the electromagnetic winding is configured to produce a magnetic flux density between 100-1000 kilogauss in the extrusion material, in order to grain refine most ferrous and non-ferrous extrusion materials (col. 13, lns. 56-64; note that 100 kilogauss is equivalent to 10 Tesla, thus meeting the claimed “at least 2 Tesla” limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the electromagnetic extrusion system of Lemelson to produce a magnetic flux density of 100-1000 kilogauss, in order to be capable of grain refining most ferrous and non-ferrous extrusion materials (col. 13, lns. 56-64), as taught by Jerome.
Regarding claim 14, which depends on claim 12: Lemelson does not disclose the electromagnetic winding is configured to produce a magnetic flux density of at least 2 Tesla.
However, in the same field of endeavor, Jerome teaches an electromagnetic extrusion system (fig. 1), wherein the electromagnetic winding is configured to produce a magnetic flux density between 100-1000 kilogauss in the extrusion material, in order to grain refine most ferrous and non-ferrous extrusion materials (col. 13, lns. 56-64; note that 100 kilogauss is equivalent to 10 Tesla, thus meeting the claimed “at least 2 Tesla” limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the electromagnetic extrusion system of Lemelson to produce a magnetic flux density of 100-1000 kilogauss, in order to be capable of grain refining most ferrous and non-ferrous extrusion materials (col. 13, lns. 56-64), as taught by Jerome.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton et al. (US 2017/0125163 A1), in view of Lemelson, Creutz, and Munz.
Regarding claim 1: Pinkerton discloses an extrusion system (fig. 3) for extruding an extrusion material (35), comprising:
a container (34) defining a chamber for holding the extrusion material (fig. 3);
a die (38) defining an opening in fluid communication with the chamber for the extrusion material to exit therefrom as an extrusion (fig. 4, an opening is defined between the die 38 and the container 34, where the extrusion material exits as a cylinder 36); and
Pinkerton does not disclose an electromagnetic winding disposed about the chamber, but recognizes that the chamber (34) is heated (¶ [0045]).
However, in the same field of endeavor, Lemelson teaches an extrusion system (fig. 4), the system comprising a chamber (271) that is heated by an electromagnetic winding (278’), where the electromagnetic winding (278’) is configured to carry an electrical current to generate a magnetic field (col. 15, lns. 6-12, induction coils generate “an intense magnetic field”; col. 18, clm. 5) to reduce flow stress of the extrusion material (said recitation is considered an intended use, where the extrusion systems of Pinkerton and Lemelson are capable of elevating the temperature of a workpiece to result in the reduction of the flow stress of the workpiece).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the extrusion system of Pinkerton to include the electromagnetic winding, in order to heat the extrusion material to a soft, semi-molten state to facilitate the extrusion of said material (col. 14, lns. 43-48), as taught by Lemelson.
Pinkerton is silent regarding the material of the die comprising ferromagnetic material.
However, in the same field of endeavor, Creutz teaches an extrusion system having a die (4, fig. 2) including a facing (8) comprising ferromagnetic materials (col. 3, ln. 70 – col. 4, ln. 10; “0.12 percent nickel; 21.7 percent cobalt; …40 percent iron”). Creutz teaches such a die allows for extruding of uranium metal into rods and tubes without materially oxidizing the metal and without rendering it brittle (col. 1, lns. 53-57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to construct Pinkerton’s die of ferromagnetic material, thereby allowing for extrusion of uranium metal without materially oxidizing the metal and without rendering it brittle, as taught by Creutz.
Regarding the claimed recitation of the ferromagnetic material being “configured to intensify the magnetic field within the extrusion material”, examiner notes that said recitation is a known inherent characteristic of ferromagnetic materials, as evidenced by Munz (¶ [0022], “In order to intensify the magnetic field, the coil should be wound around a ferromagnetic component”).
Regarding claim 2, which depends on claim 1: Pinkerton discloses a ram (37, fig. 3) configured to push the extrusion material out of the opening (36).
Regarding claim 3, which depends on claim 2: Pinkerton discloses the container has a cup shape with a tubular side wall defining an inner surface and extending in an axial direction from a solid base (see fig. 3); and
the die (38, fig. 3) is configured to move with the ram (37) through the chamber with the opening extending between an outer surface of the die and the inner surface of the tubular side wall of the chamber (see fig. 3).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753